
	
		I
		112th CONGRESS
		2d Session
		H. R. 6139
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Luetkemeyer (for
			 himself and Mr. Baca) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To create a Federal charter for National Consumer Credit
		  Corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Credit Access, Innovation, and Modernization
			 Act.
		2.Findings; purpose; and
			 intent
			(a)FindingsCongress finds the following:
				(1)Studies by the Federal Deposit Insurance
			 Corporation (FDIC), National Bureau of Economic Research, FINRA Investor
			 Education Foundation, and other credible parties have shown that roughly half
			 of all American families, including not only lower and moderate income families
			 but also a large segment of middle and higher income families who have poor
			 credit scores and limited disposable incomes, are literally living
			 paycheck-to-paycheck, lacking adequate savings and other resources to cover
			 unplanned expenses that frequently arise in every household.
				(2)These consumers
			 (in this Act referred to as underserved consumers) include those
			 who are unbanked, having neither a checking or savings account
			 at a depository institution, and those who are underbanked,
			 having such an account and frequently having higher incomes, while nonetheless
			 needing to rely on nondepository financial institutions for short-term, small
			 loans and other credit products and financial services they desperately need,
			 but generally cannot obtain from traditional banking institutions.
				(3)Credit
			 alternatives for underserved consumers often are limited and not well suited to
			 their particular needs and in some instances lack any statutory consumer
			 protections.
				(4)Programs by the
			 FDIC and other parties to expand access to small loans and other financial
			 products or services for underserved consumers through banking institutions
			 have had very limited success because banks generally have been unable to make
			 affordable small personal loans on a widespread, commercially viable basis to
			 these higher risk consumers, most of whom may not even qualify for a loan under
			 the high credit standards regulators necessarily require insured depositories
			 to maintain.
				(5)To the extent that depository institutions
			 offer underserved consumers affordable small loans and other financial products
			 or services on a commercially viable basis, they should be encouraged to do so,
			 but it must be recognized that overcoming the practical business obstacles for
			 depositories to offer such products or services appears to be quite difficult
			 at best for most depositories, and given the massive scope of the short-term
			 credit needs of such consumers, depositories most likely will be unable to
			 provide affordable small loans and other financial products or services for a
			 significant number of them.
				(6)Efforts of
			 governmental, nonprofit, and private sector institutions to help underserved
			 consumers manage their personal finances more effectively through financial
			 education and counseling programs also are important and must continue, but
			 given the tremendous number of consumers who face significant ongoing financial
			 challenges, most such underserved consumers are likely to be unable to overcome
			 their financial difficulties through such efforts.
				(7)Nondepository
			 creditors historically have been primarily State regulated, are not federally
			 insured, generally pose little or no systemic or taxpayer risk, typically have
			 lower operating costs and can employ less restrictive credit standards than
			 depositories, and are a major source of short-term, small loans and financial
			 products or services for underserved consumers, providing such consumers
			 annually with billions of dollars in credit, but the existing State-based
			 regulatory system for such nondepository creditors in many cases increases the
			 credit costs for a consumer and limits available credit alternatives.
				(8)Nondepository
			 creditors currently lack the authority available to National banks to operate
			 innovatively and efficiently on a multistate or nationwide basis using a single
			 lending charter subject to strong uniform Federal lending regulations instead
			 of widely differing State laws.
				(9)Differing State
			 licensing and lending laws often limit the types of credit products or services
			 nondepository creditors may offer, prevent loans from being provided on a
			 commercially viable basis, stifle innovation, reduce competition, and leave
			 underserved consumers with a limited choice of products or services that in
			 many cases are not well suited to their personal needs.
				(10)The credit costs
			 for underserved consumers, which are relatively high because of their greater
			 credit risks, also are further adversely impacted substantially by the costs
			 creditors incur in complying with the nationwide patchwork of different State
			 regulatory requirements, virtually none of which are the same and can be
			 conflicting, duplicative, and excessive.
				(11)Nondepository
			 creditors that focus their lending on serving underserved consumers can be
			 adequately regulated by Federal statutory and regulatory provisions, and it is
			 in the National interest and will greatly benefit the millions of underserved
			 consumers who have pressing needs for better and more affordable credit options
			 for Congress to adopt legislation to allow qualified nondepository creditors
			 that focus their operations primarily on serving underserved consumers the
			 option of receiving a Federal charter under which they can be more innovative
			 and operate more efficiently on a nationwide basis subject to effective Federal
			 regulation and supervision without being subjected to duplicative and
			 conflicting State laws that in many cases limit product innovation and choice
			 and raise the cost of consumer credit.
				(12)Small businesses,
			 which are vital to job creation and the health of the nation’s economy, also
			 have a continuing need for additional credit alternatives, and allowing
			 federally chartered nondepository creditors to offer certain financial products
			 and services to small businesses would be in the national interest.
				(b)Purpose and
			 intentThe purpose and intent
			 of this Act is to—
				(1)provide
			 underserved consumers greater access to innovative, affordable, commercially
			 viable, and better suited financial products or services;
				(2)create a Federal charter for qualified
			 nondepository creditors that focus their business on meeting the credit needs
			 of underserved consumers and small businesses so that such creditors can
			 operate more efficiently and effectively under uniform Federal lending
			 standards rather than under the widely varying, often conflicting,
			 unnecessarily costly, and burdensome system of State lending laws that
			 currently apply to nondepository creditors; and
				(3)require that the
			 Comptroller promptly adopt reasonable and flexible policies and procedures to
			 ensure the approval of applications for Federal charters for nondepository
			 creditors and of commercially viable financial products to be offered by such
			 creditors to underserved consumers and small businesses.
				3.National consumer
			 credit corporations
			(a)Federal
			 charterIn accordance with
			 the provisions of ths Act, and regulations prescribed pursuant to this Act, the
			 Comptroller shall charter qualified nondepository creditors which shall be
			 known as National Consumer Credit Corporations (hereinafter referred to as
			 Credit Corporations) to offer financial products or services
			 described in subsection (f)(1).
			(b)Application
			 required
				(1)In
			 generalA qualified
			 nondepository creditor that desires to obtain a Federal charter under this Act
			 shall submit an application to the Comptroller at such time, in such manner,
			 and accompanied by such information as the Comptroller may require.
				(2)DeadlineThe
			 Comptroller shall make a determination as to whether an application submitted
			 under paragraph (1) is approved or denied expeditiously.
				(c)RequirementsIn
			 seeking a Federal charter under this Act, a qualified nondepository creditor
			 shall meet the following requirements:
				(1)A
			 business plan shall be established covering at least the initial 3-year period
			 of operation as a commercially viable entity with its primary business
			 activities being to serve the needs of underserved consumers and small
			 businesses and such plan shall—
					(A)identify the
			 intended—
						(i)geographical
			 market area; and
						(ii)location of its
			 main office;
						(B)realistically
			 forecast market demand, the intended customer base, competition, economic
			 conditions, financial projections, and business risks;
					(C)include a
			 marketing plan that describes the types of financial products or services such
			 creditor intends to offer, how it will market them, and how such products or
			 services are expected to be affordable for underserved consumers and small
			 businesses and commercially viable for the creditor; and
					(D)contain an
			 acceptable plan for ensuring compliance with all applicable laws and
			 regulations, and for promptly addressing complaints from such consumers and
			 businesses.
					(2)A
			 competent and experienced management team of good moral character with
			 expertise in and a commitment to serving the credit needs of underserved
			 consumers and awareness and understanding of applicable legal requirements
			 shall be established.
				(3)Adequate capital
			 structure relative to the operational and financial assumptions and business
			 plans of the qualified nondepository creditor, including the cost of utilizing
			 advanced technology and information management systems for its operating and
			 compliance needs, shall be established.
				(4)No qualified nondepository creditor shall
			 be directly or indirectly owned or controlled by any person unless—
					(A)the person is an
			 individual, a Federal- or State-chartered depository institution, a bank
			 holding company (as defined in section 2(a) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1841(a))), a savings and loan holding company (as defined in
			 section 10(a)(1)(D) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)(1)(D))),
			 or a nonprofit corporation; or
					(B)the primary
			 business activity of the person involves—
						(i)providing
			 financial products or services to consumers; or
						(ii)owning or
			 controlling persons whose primary business activity is providing financial
			 products or services to consumers.
						(5)Any other
			 requirements provided for under this Act or in regulations prescribed by the
			 Comptroller consistent with the purposes of this Act.
				(d)Authority of
			 National Consumer Credit CorporationsUpon receiving a Federal charter pursuant
			 to subsection (a), a Credit Corporation shall become, as from the date of the
			 execution of its charter, a body corporate, and, as such, a National Consumer
			 Credit Corporation, and in the name designated in the charter it is authorized
			 to—
				(1)adopt and use a corporate seal;
				(2)have succession
			 from the date its charter is issued until such time as it be dissolved by the
			 act of its shareholders owning two-thirds of its stock, or until its charter is
			 revoked by the Comptroller, or until terminated by an Act of Congress, or until
			 its affairs are placed in the hands of a receiver and finally wound up by the
			 receiver in accordance with title 11, United States Code, or other applicable
			 law;
				(3)borrow money,
			 issue stock, and enter into contracts;
				(4)sue and be sued
			 and complain and defend, in any court of law and equity of competent
			 jurisdiction, as fully as natural persons;
				(5)elect or appoint
			 directors, and by its board of directors to appoint a president, vice
			 president, and other officers, define their duties, require bonds of them and
			 fix the penalty thereof, dismiss such officers or any of them at pleasure, and
			 appoint others to fill their places;
				(6)prescribe, by its
			 board of directors, bylaws not inconsistent with law, regulating the manner in
			 which its stock shall be transferred, its directors elected or appointed, its
			 officers appointed, its property transferred, its general business conducted,
			 and the privileges granted to it by law exercised and enjoyed;
				(7)hire employees and
			 consultants and fix their compensation, define their duties, and give such
			 persons appropriate authority to carry on its business operations;
				(8)enter into joint
			 ventures and other business partnerships with other Credit Corporations,
			 depository institutions, State-chartered or licensed nondepository creditors,
			 third-party service providers and vendors, and other parties to promote or
			 facilitate providing commercially viable financial products or services to
			 underserved consumers and small businesses;
				(9)contribute to
			 community funds, or to charitable, philanthropic, or benevolent
			 instrumentalities conducive to public welfare, such sums as its board of
			 directors may deem expedient and in the interests of the Credit
			 Corporation;
				(10)invest in, or buy
			 or lease, real estate or tangible personal property, including vehicles,
			 equipment, furnishings and furniture, to be used by the Credit Corporation in
			 conducting business related operations authorized under this Act;
				(11)conduct its
			 business operations through the Internet and such locations as its board of
			 directors or duly authorized officers may determine are appropriate for
			 providing financial products or services to consumers, including underserved
			 consumers and small businesses in accordance with the provisions of this Act
			 and regulations prescribed pursuant to this Act;
				(12)exercise by its board of directors or duly
			 authorized officers or agents, subject to law, all such incidental, implied, or
			 reasonably necessary powers as may be appropriate to carry on its corporate
			 operations and the business of providing commercially viable financial products
			 or services to consumers, including underserved consumers and small businesses
			 in accordance with the provisions of this Act and regulations prescribed
			 pursuant to this Act;
				(13)be affiliated
			 with, or owned by, an insured depository institution, nondepository creditor,
			 nonprofit organization, or other qualified entities;
				(14)acquire or merge
			 with other Credit Corporations; and
				(15)exercise such
			 other powers as may be provided for through regulations prescribed by the
			 Comptroller pursuant to the provisions of this Act.
				(e)Duties and
			 responsibilities
				(1)ComptrollerThe
			 Comptroller shall—
					(A)ensure that, to the extent reasonably
			 possible, Credit Corporations primarily focus their business operations on
			 providing underserved consumers a variety of affordable financial products or
			 services that are commercially viable to such Corporations, including certain
			 products or services that contain features to facilitate personal savings and
			 enhance the credit record of such consumers;
					(B)encourage and facilitate—
						(i)innovation with
			 respect to the financial products or services offered to underserved consumers;
			 and
						(ii)joint ventures
			 and other business partnerships among Credit Corporations, insured depository
			 institutions, other nondepository creditors, third-party service providers and
			 vendors, and nonprofit organizations in order to ensure greater credit access
			 for underserved consumers and small businesses;
						(C)provide, through
			 regulations, details on how Credit Corporations should be organized,
			 incorporated, and operated;
					(D)conduct
			 examination and supervisory activities of Credit Corporations to—
						(i)access their
			 internal controls and management ability;
						(ii)evaluate their
			 financial condition and risk profile;
						(iii)determine if
			 they are meeting the needs of underserved consumers and small businesses;
			 and
						(iv)monitor their
			 compliance with this Act and all other applicable laws and regulations, and
			 identify areas in which corrective action is needed; and
						(E)consult and
			 coordinate, as appropriate, with other Federal and State regulatory agencies,
			 including State bank supervisors, to promote consistent regulatory treatment of
			 consumer and small business financial products and services and to help ensure
			 that the agencies’ supervisory activities, including examination schedules, of
			 Credit Corporations and affiliated companies are conducted in a coordinated and
			 efficient manner.
					(2)National
			 Consumer Credit CorporationsEach Credit Corporation
			 shall—
					(A)make financial education information
			 adopted by the Comptroller available to each consumer to whom it offers a
			 financial product or service, including information on how a consumer may
			 obtain financial counseling services, the benefits of following a regular
			 personal savings program, and how consumers can improve their credit
			 ratings;
					(B)comply with all
			 applicable Federal laws and regulations, including Federal consumer financial
			 protection law requirements;
					(C)provide account
			 access to its customers, either through a toll-free telephone number, the
			 Internet, or both, during its normal business hours;
					(D)along with other
			 creditors otherwise subject to the Truth in Lending Act (15 U.S.C. 1601 et
			 seq.), provide, in accordance with regulations prescribed pursuant to this Act,
			 all consumers who are extended credit by the Corporation or other creditors
			 which has a repayment term of 1-year or less with a clear and conspicuous
			 statement in the loan agreement that discloses the true cost of the loan,
			 including all interest, fees and other loan related charges, as a dollar amount
			 and as a percentage of the principal amount of the loan in lieu of the annual
			 percentage rate disclosure that otherwise would be required under the Truth in
			 Lending Act or regulations;
					(E)report to the
			 Comptroller such data as the Comptroller may require regarding its activities,
			 including the types of financial products or services provided to underserved
			 consumers and small businesses and the geographic market areas where such
			 services are offered, and data demonstrating that its business activities are
			 focused primarily on serving underserved consumers and small businesses as
			 required by this Act, provided that adequate safeguards shall be adopted by the
			 Comptroller to ensure appropriate privacy and confidentiality protections with
			 respect to individually identifiable personal data and proprietary corporate
			 data;
					(F)offer—
						(i)an
			 underserved consumer who is unable to repay an extension of credit by such
			 Corporation that has a loan repayment term of less than 120 days, an extended
			 repayment plan, at no cost to the consumer, at least once in a 12-month period;
			 and
						(ii)to
			 the extent reasonably possible, certain financial products or services that
			 contain features to facilitate personal savings and that could help an
			 underserved consumer enhance their credit record if the consumer fully complies
			 with the terms and conditions of such products or services; and
						(G)not—
						(i)accept consumer or
			 commercial deposits;
						(ii)make commercial
			 loans, except to the extent allowed by the provisions of this Act, and
			 regulations prescribed pursuant to this Act, with respect to small
			 businesses;
						(iii)make a consumer
			 loan with a term of 30 days or less; or
						(iv)intentionally
			 extend credit to a consumer—
							(I)unless the Credit
			 Corporation has a reasonable basis for believing that the consumer can repay
			 the credit extension;
							(II)if the maximum
			 principal amount of the credit outstanding from all financial products or
			 services authorized by the Credit Corporation to such consumer, in the case of
			 an unsecured credit transaction, exceeds $5,000, or in the case of a secured
			 credit transaction, $25,000, unless a higher amount is authorized by
			 regulations prescribed by the Comptroller; or
							(III)if the loan
			 terms include a prepayment penalty.
							(f)National
			 Consumer Credit Corporation business activities and product approval
				(1)Business
			 Activities
					(A)In
			 generalThe primary business activities of a Credit Corporation
			 shall be to offer financial products or services that are approved by the
			 Comptroller pursuant to this subsection to underserved consumers and small
			 businesses.
					(B)Limitation on
			 credit extension to small businessesA Credit Corporation may not
			 extend credit to a small business in excess of $25,000.
					(2)Product
			 Approval
					(A)In
			 generalA Credit Corporation
			 shall submit a detailed description of any financial product or service that
			 the Credit Corporation plans to offer to underserved consumers or small
			 businesses, including an explanation of how the product or service will help
			 meet the credit and financial needs of underserved consumers or small
			 businesses and be commercially viable for the Credit Corporation, and such
			 product or service shall be reviewed and approved by the Comptroller or deemed
			 approved pursuant to subparagraph (C) prior to such product or service becoming
			 available in the marketplace for such consumers and businesses.
					(B)RegulationsThe Comptroller shall prescribe regulations
			 containing standards and procedures, consistent with the provisions of this
			 Act, with respect to financial product approval, conditional approval, or
			 disapproval, and establish a method for expedited review of the submissions
			 under subparagraph (A), provided that such regulations shall not provide for or
			 authorize the disapproval or conditional approval of a financial product or
			 service unless the Comptroller determines, based on a fair and reasonable
			 determination of the facts and circumstances regarding a proposed financial
			 product or service, that offering the proposed such product or service will
			 significantly harm the interests of underserved consumers or small
			 businesses.
					(C)TimingIf the Comptroller has not advised a Credit
			 Corporation of its approval, conditional approval, or disapproval of a product
			 or service within 45 business days after a Credit Corporation makes a
			 submission under subparagraph (A), the financial product or service shall be
			 deemed approved by the Comptroller and a Credit Corporation may offer it to
			 underserved consumers and small businesses, provided that after a Credit
			 Corporation has begun offering such a product or service, the Comptroller,
			 pursuant to standards and procedures set forth in regulations established
			 pursuant to subparagraph (B), may require a Credit Corporation to cease
			 offering or modify such a product or service in order to ensure that such
			 product will not significantly harm the interests of underserved consumers or
			 small businesses.
					(D)Products or
			 services approved by the ComptrollerFinancial products or services approved by
			 the Comptroller pursuant to this subsection for underserved consumers and small
			 businesses may also be offered to other consumers and small businesses.
					(E)Types of
			 products or servicesThe
			 Comptroller shall make an effort to approve a broad range of financial products
			 or services, including some products or services that contain features to
			 facilitate savings and credit building by underserved consumers.
					(F)Rule of
			 constructionNothing in this Act provides the Comptroller with
			 the authority to regulate financial products or services that a Credit
			 Corporation does not provide or offer to underserved consumers or small
			 businesses, and that are provided or offered by an affiliate company or another
			 entity with which the Credit Corporation has a business relationship.
					(g)National
			 Consumer Credit Corporation regulatory feeEach Credit Corporation shall pay to the
			 Comptroller an annual fee in an amount that the Comptroller determines is
			 sufficient, in the aggregate of all such fees paid by Credit Corporations, to
			 offset the cost to the Comptroller of carrying out the provisions of this
			 Act.
			(h)Charter
			 Suspension or RevocationThe
			 Comptroller, pursuant to procedures established in regulations prescribed by
			 the Comptroller, may suspend or revoke the charter of a Credit Corporation if
			 there has been a material failure by the Corporation to comply with the
			 requirements set forth in the charter, provisions of this Act, or other
			 applicable statutes or regulations.
			(i)Internet and
			 brick and mortar locationsNeither the Comptroller nor any State or
			 other party shall prohibit a Credit Corporation from conducting its business
			 operations and providing financial products or services through the Internet or
			 in office or retail locations it owns or leases or those owned or leased by an
			 affiliated company, a joint venture, or a third-party business that the Credit
			 Corporation has established a business relationship in connection with
			 providing such products or services.
			(j)Usury
			 limitNeither the
			 Comptroller, nor any governmental entity shall have the authority to establish,
			 directly or indirectly, a usury limit or cap on the rate of interest, fees, or
			 other charges applicable to an extension of credit offered a consumer or small
			 business pursuant to this Act.
			(k)Relationship to
			 Other Federal and State Laws
				(1)Federal
			 lawA Credit Corporation is
			 subject to all otherwise applicable provisions of Federal statutes and
			 regulations, including the consumer financial protection laws listed under
			 section 1002(12) of the Consumer Financial Protection Act of 2010 (12 U.S.C.
			 5481(12)) and regulations established pursuant to this Act.
				(2)State
			 lawA Credit Corporation, or
			 an employee, agent, or other business partner of a Credit Corporation, shall
			 not be subject to—
					(A)State laws that relate to office location,
			 licensing, education, or training that apply to the operations of a Credit
			 Corporation, or its employees, agents, or other business partners to the extent
			 that these operations relate to the exercise of its powers or authorities under
			 this Act and implementing regulations to provide financial products and
			 services to underserved consumers and small businesses; or
					(B)other State laws
			 that—
						(i)have a discriminatory effect on a Credit
			 Corporation compared to the effect of such laws on any other depository or
			 nondepository creditor chartered or licensed in that State;
						(ii)consistent with
			 the legal standard for preemption in the decision of the Supreme Court of the
			 United States in Barnett Bank of Marion County, N.A. v. Nelson, Florida
			 Insurance Commissioner, et al., 517 U.S. 25 (1996), prevent or significantly
			 interfere with the exercise by a Credit Corporation of its powers, including
			 such Corporation’s ability to offer financial products approved by the
			 Comptroller to consumers or small businesses; or
						(iii)are preempted by
			 any provision of Federal law.
						(3)Determination of
			 preemptionAny regulation or order of the Comptroller or any
			 court of competent jurisdiction may make a determination that a State law
			 prevents or significantly interferes with the exercise by a Credit Corporation
			 of its powers on a case-by-case basis, in accordance with applicable
			 law.
				(l)Enforcement
				(1)In
			 generalThe Comptroller may enforce in any court of competent
			 jurisdiction the provisions of this Act, regulations prescribed pursuant to
			 this Act, and cease and desist or other orders or regulatory requirements
			 imposed by the Comptroller.
				(2)Action by
			 StateThe attorney general
			 (or the equivalent thereof) of any State shall have the power to investigate
			 violations of this Act or implementing regulations prescribed by the
			 Comptroller, and may bring a civil enforcement action in the name of such State
			 against a Credit Corporation in any district court of the United States in the
			 State or in State court that has jurisdiction over the defendant and to secure
			 remedies under provisions of this Act or remedies otherwise provided under
			 other law.
				(3)Consultation
			 required
					(A)Notice
						(i)In
			 generalBefore initiating any
			 action in a court or other administrative or regulatory proceeding against any
			 Credit Corporation as authorized by this Act to enforce any provision of this
			 Act, including any regulation prescribed by the Comptroller, a State attorney
			 general or State regulator shall timely provide a copy of the complete
			 complaint to be filed and written notice describing such action or proceeding
			 to the Comptroller.
						(ii)Emergency
			 actionIf prior notice is not
			 practicable, the State attorney general or State regulator shall provide a copy
			 of the complete complaint and the notice to the Comptroller immediately upon
			 instituting the action or proceeding.
						(iii)Contents of
			 noticeThe notification
			 required under this paragraph shall, at a minimum, describe—
							(I)the identity of the parties;
							(II)the alleged facts underlying the
			 proceeding; and
							(III)whether there may be a need to coordinate
			 the prosecution of the proceeding so as not to interfere with any action,
			 including any rulemaking, undertaken by the Comptroller.
							(B)Comptroller
			 responseIn any action
			 described brought by a State attorney general or State regulator, the
			 Comptroller may—
						(i)intervene in the action as a party;
			 and
						(ii)upon intervening—
							(I)remove the action to the appropriate United
			 States district court, if the action was not originally brought there;
							(II)be heard on all matters arising in the
			 action; and
							(III)appeal any order or judgment, to the same
			 extent as any other party in the proceeding may.
							(4)RegulationsThe Comptroller shall prescribe regulations
			 to implement the requirements of this subsection and, from time to time,
			 provide guidance in order to further coordinate actions with the State
			 attorneys general and other regulators.
				(5)Preservation of
			 State authorityNo provision
			 of this Act shall be construed as modifying, limiting, or superseding the
			 operation of any provision of any enumerated Federal consumer financial
			 protection law listed under section 1002(12) of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5482(12)) and regulations prescribed pursuant
			 to such laws that relates to the authority of a State attorney general or State
			 regulator to enforce such Federal law and regulations.
				(m)PenaltiesWhoever knowingly violates any provision of
			 this Act, or regulation prescribed pursuant to this Act, shall be fined not
			 more than $10,000 for each day such violation occurs, and the Comptroller, in
			 connection with its ongoing regulation and supervision program, may also
			 establish and impose other reasonable penalties for violations of this Act,
			 regulations prescribed pursuant to this Act, or orders or supervisory mandates,
			 including cease and desist orders, issued by the Comptroller.
			(n)Reports to
			 CongressNot later than 180 days after the date of effective date
			 of this Act, and annually for 5 years thereafter, the Comptroller shall submit
			 to Congress a report on its activities and progress with approving Credit
			 Corporations pursuant to subsection (b) and approving financial products or
			 services pursuant to subsection (f), and such reports shall include—
				(1)a
			 descriptive summary of the actions of the Comptroller during the reporting
			 period to carry out the purposes of this Act;
				(2)the number of
			 charter applications and product approval submissions received by the
			 Comptroller;
				(3)the number of such
			 applications and submissions that were approved or disapproved, including a
			 detailed explanation for each disapproval, or are pending;
				(4)a
			 description of any further actions the Comptroller intends to undertake
			 to—
					(A)facilitate the
			 chartering of qualified nondepository institutions; and
					(B)increase the
			 number of financial products that are approved to help increase competition and
			 consumer choice for underserved consumers; and
					(5)any
			 recommendations the Comptroller may have regarding other legislative measures
			 that would improve the ability of a Credit Corporation to provide additional
			 financial products or services to underserved consumers or small
			 businesses.
				(o)RegulationsThe Comptroller shall prescribe regulations
			 implementing the provisions of this Act not later than 180 days after the
			 effective date of this Act.
			4.DefinitionsIn this Act:
			(1)AffiliateThe term affiliate means any
			 person that controls, is controlled by, or is under common control with another
			 person.
			(2)AffordableThe term affordable means that
			 a creditor has a reasonable expectation that a consumer will be able to repay
			 an extension of credit.
			(3)Commercially
			 viableThe term
			 commercially viable means that a reasonable economic profit is
			 expected to be made when a financial product or service is provided to a
			 consumer or small business.
			(4)ComptrollerThe
			 term Comptroller means the Comptroller of the Currency.
			(5)ConsumerThe term consumer means an
			 individual or agent, trustee, or representative acting on behalf of an
			 individual.
			(6)Control and
			 controlled byThe terms
			 control and controlled by mean that—
				(A)a person directly or indirectly or acting
			 through 1 or more other persons owns, controls, or has power to vote 25 per
			 centum or more of any class of voting stock of a company;
				(B)a person controls
			 in any manner the election of a majority of the directors or trustees of a
			 company; or
				(C)the Comptroller
			 makes a determination, after notice and opportunity for hearing, that a person
			 directly or indirectly exercises a controlling influence over the management or
			 policies of a company.
				(7)CreditThe term credit means the
			 right granted by a person to a consumer or a small business to defer payment of
			 a debt, incur debt and defer its payment, or purchase property or services and
			 defer payment for such purchase.
			(8)CreditorThe term creditor has the same
			 meaning as is given such term in section 103(g) of the Truth in Lending Act (15
			 U.S.C. 1602(g)), and for purposes of this Act, shall include a person who
			 extends credit to a small business pursuant to the provisions of this
			 Act.
			(9)Extended
			 repayment planThe term
			 extended repayment plan means an installment plan under which a
			 consumer who is unable to repay a credit extension on a loan with a term of
			 less than 120 days on the date due, and who complies with applicable
			 requirements established in regulations prescribed by the Comptroller, may
			 repay a creditor the outstanding balance of the loan in at least 4
			 substantially equal payments without being charged any additional interest,
			 fees, or other charges.
			(10)Financial
			 product or serviceThe term
			 financial product or service has the same meaning as is given the
			 term consumer financial product or service in section 1002(5) of
			 the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(5)), and for
			 purposes of this Act, shall mean a financial product or service provided to a
			 small business.
			(11)Insured
			 depository institution and depository institutionThe terms insured depository
			 institution and depository institution (also referred to
			 herein as depositories) have the same meanings as are given such
			 terms under section 3(c) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(c)), and for purposes of this Act, also includes an “insured credit union”
			 as such term is defined under section 101(7) of the Federal Credit Union Act
			 (12 U.S.C. 1752(7)).
			(12)Qualified
			 nondepository creditorThe
			 term qualified nondepository creditor means an entity that is
			 chartered or licensed by a State and offers personal loans or other financial
			 products or services to consumers or small businesses, but does not accept
			 consumer or commercial deposits.
			(13)PersonThe term person means an
			 individual, partnership, company, corporation, association (incorporated or
			 unincorporated), trust, estate, cooperative organization, or any other
			 entity.
			(14)Primary
			 business activitiesThe term primary business
			 activities means that the business activities of a Credit Corporation
			 predominately involve providing financial products and services approved by the
			 Comptroller to underserved consumers and small businesses.
			(15)Secured credit
			 transactionThe term
			 secured credit transaction means—
				(A)a consumer credit
			 transaction where the performance of the credit obligation is secured by an
			 interest in property; and
				(B)such transaction
			 is recognized as secured by State or Federal law.
				(16)Small
			 businessThe term small
			 business means a business entity, including a sole proprietorship, that
			 has less than 500 full-time employees.
			(17)StateThe term State means—
				(A)a State,
			 territory, or possession of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 Guam, American Samoa, and the United States Virgin Islands; and
				(B)federally
			 recognized Indian tribes, as published by the Secretary of the Interior
			 pursuant to section 104(a) of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a–1(a)).
				(18)Underserved
			 consumerThe term
			 underserved consumer means a natural person who—
				(A)does not have a checking or savings account
			 with an insured depository institution; or
				(B)has a deposit account with an insured
			 depository institution, but has limited or no ability to obtain small personal
			 loans or other nondepository financial products or services from an insured
			 depository institution.
				(19)Unsecured
			 credit transactionThe term
			 unsecured credit transaction means a consumer credit transaction
			 where the performance of the credit obligation is not secured by an interest in
			 property or where the security interest is not recognized by State or Federal
			 law.
			5.Conforming
			 amendment to TILASection 104
			 of the Truth in Lending Act (15 U.S.C. 1603) is amended by adding at the end
			 the following:
			
				(8)Credit transactions involving extensions of
				credit with a term of 1 year or less in which the creditor provides consumers
				in all such credit transactions with a clear and conspicuous statement in the
				loan agreement that discloses the true cost of the loan, including all
				interest, fees, and other loan related charges, as a dollar amount and as a
				percentage of the principal amount of the
				loan.
				.
		6.Effective
			 dateThis Act shall be
			 effective 180 days after the date of the enactment of this Act.
		
